Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000620
                                                         20-AUG-2012
                                                         12:50 PM



                        NO. SCPW-12-0000620


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 ROBERT K.R. QUARTERO, Petitioner,


                                vs.


    KEHAULANI A. M. QUARTERO, SHARI QUARTERO, HOLOUA STENDER,

 JACQUELINE THURSTON, BODE UALE, TRACIE KAM ROMUALDO, Respondents.



                        ORIGINAL PROCEEDING

                      (FC-D NO. 10-1-002770)


        ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Robert K.R. Quartero's

July 6, 2012 petition for writ of habeas corpus and the documents

attached thereto, it appears that petitioner must seek habeas corpus

relief in the family court pursuant to HRS § 660-3 (1993) and HRS §

571-11(3) (Supp. 2011). Therefore,

          IT IS HEREBY ORDERED that petitioner's request is

dismissed without prejudice to seeking habeas corpus relief in the

family court.

          DATED: Honolulu, Hawai'i, August 20, 2012.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama


                                /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack